PER CURIAM.
Williams appeals from the trial court’s denial of his motion for post conviction relief brought under Florida Rule of Criminal Procedure 3.850. On direct appeal, we affirmed Williams’ conviction, Williams v. State, 354 So.2d 112 (Fla.3d DCA 1978).
His motion for post conviction relief is grounded on asserted errors at trial, all of which were available to be raised on direct appeal. Accordingly, we affirm the trial court’s ruling. State v. Matera, 266 So.2d 661 (Fla.1972); Burau v. State, 353 So.2d 1183 (Fla.3d DCA 1978); Ashley v. State, 350 So.2d 839 (Fla.1st DCA 1977).
Affirmed.